                                                                                           Jackson Lewis P.C.
                                                                                           666 Third Avenue
                                                                                           29th Floor
                                                                                           New York, NY 10017
                                                                                           Tel 212-545-4000
                                                                                           Fax 212-972-3213
                                                                                           jacksonlewis.com



                 DIRECT DIAL: (212) 545-4041
                 EMAIL ADDRESS: RAVINDRA.SHAW@JACKSONLEWIS.COM


                                                                                  June 24, 2021
                 VIA ECF AND E-MAIL
                 CronanNYSDChambers@nysd.uscourts.gov
                 Hon. Judge John P. Cronan, U.S.D.J.
                 United States District Court
                 Southern District of New York
                 500 Pearl Street, Room 1320
                 New York, New York 10007

                                                                   Re: Building Service 32BJ Health Fund et al. v.
                                                                       DCS Service, Inc.
                                                                       S.D.N.Y. Case No. 21-cv-1630 (JPC)

                 Dear Judge Cronan:

                                We represent the Defendant DCS Service, Inc. (“DCS”) in the above-referenced
                 case. We are writing jointly with Plaintiffs to request another 30-day adjournment of the initial
                 conference that is scheduled for Friday, June 25, 2021 at 10:00 a.m. This is the second request for
                 an adjournment of this conference. The additional time is needed for DCS to review and discuss
                 a settlement proposal from Plaintiffs. The Parties believe that it is in their best interests dedicate
                 our time and resources towards meaningful settlement discussions, which are ongoing, as opposed
                 to the more costly discovery that would commence immediately upon completion of the pretrial
                 conference. No other scheduled dates or deadliness will be affected if the Court grants this
                 extension. We thank the Court for its attention to this matter.

This request is granted. The initial pretrial conference scheduled for June 28,   Respectfully submitted,
2021 at 10:00 a.m. is adjourned to August 16, 2021 at 10:30 a.m.
                                                                                  JACKSON LEWIS P.C.
SO ORDERED.
Date: June 24, 2021                     __________________________
                                        JOHN P. CRONAN                            /s/ Ravindra K. Shaw
     New York, New York
                                        United States District Judge
                                                                                  Ravindra K. Shaw

                 cc:      Samuel R. Bloom, Esq., Counsel for Plaintiffs (via ECF)
